MartinJ.
delivered the opinion of the court The plaintiff alleges, and the defendants ad- mit that one thousand dollars of her money came to the hands of the insolvent Welman, her father and natural guardian, which sum was credited to him on the books of the firm, and went into the mass of the estate which they ceded to their creditors, and came to the hands of the defendants.
The district court gave judgment that the plaintiff's claim be placed on the tableau of dis- tribution of Welman, and that the defendants pay it to her out of the estate of Welman, as a privileged debt.
The defendants appealed, and the case, is submitted to us without an argument.
The minor has a tacit mortgage on the estate of his tutor or guardian for the security of his administration, and the responsibility which suits from it. Civ. Code, 72, art. 75, & 454, art. 19. We know no law granting a privilege.
*575East'nDistrict.
June,1818.
for the plaintiff, Duncan for the defendant.
The judgment of the district court is erro-roneous, and is annulled, avoided and reversed, and it is ordered, adjudged and decreed, that the defendants consider the plaintiff as a mort- gage creditor of the sum of one thousand dollars, (since the 3d of December, 1815,) of the insol- vent Robert M. Welman, with interest at five per cent. from that day until paid, with costs of suit below, and the plaintiff and appellant to pay cost in this court.